SUMMARY ORDER
Plaintiff Bettina M. Whyte, as Trustee of the SemGroup Litigation Trust, appeals from the district court’s June 12, 2013, judgment granting defendants’ motions to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6). The district court held that “the [Bankruptcy Code’s] section 546(g) ‘safe harbor’ impliedly preempts state-law fraudulent conveyance actions seeking to avoid ‘swap transactions’ as defined by the Code.” Whyte v. Barclays Bank PLC, 494 B.R. 196, 201 (S.D.N.Y.2013). We affirm for substantially the reasons stated in In re: Tribune Company Fraudulent Conveyance Litigation, 13-3992-cv; 13-3875-cv; 13-4178-cv; 13-4196-cv, which was heard in tandem with the present matter.